Citation Nr: 1541061	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an initial compensable rating for bilateral asbestos-induced pleural disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

In April and July 2014, the Veteran submitted additional evidence.  Since the Veteran filed his substantive appeal in April 2014, the Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of the submitted evidence, there is an automatic waiver of AOJ review, and proceeding with a decision is not prejudicial to the Veteran.  38 U.S.C.A. § 7105(e) (West 2014); Pub. L. No. 112-154, § 501(b), 126 Stat. 1165, 1190 (Aug. 6, 2012) (applicable in cases where a substantive appeal is filed on or after February 2, 2013). 


FINDING OF FACT

For the entire period on appeal, the Veteran's bilateral asbestos-induced pleural disease has been characterized by Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating (but no higher) for bilateral asbestos-induced pleural disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the September 2010 rating decision on appeal granted service connection for bilateral asbestos-induced pleural disease and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

The AOJ scheduled the Veteran for VA examinations in July 2010 and March 2013 to evaluate the severity of his bilateral asbestos-induced pleural disease.  Although a pulmonary function test (PFT) was completed in conjunction with the July 2010 examination, the results were not reported in the manner used to evaluate the condition under the Schedule for Rating Disabilities.  Specifically, bronchodilators were not used and the percent predicted values for Forced Vital Capacity (FVC) and DLCO (SB) were not given.  38 C.F.R. § 4.97, DC 6833.  Therefore, the July 2010 PFT results are inadequate for rating purposes.  However, the record contains an August 2010 private PFT submitted by the Veteran in April 2014.  Since such testing was completed only a month after the July 2010 VA examination, the Board concludes that there is adequate information of record to evaluate the severity of the Veteran's disability during that time period.  Thus, there is no further need for clarification of the July 2010 PFT results.  The March 2013 VA examiner did not complete a PFT, because the Veteran declined such testing and requested to obtain it from his private medical provider.  Results of July 2013 private testing were added to the record in September 2013.  Therefore, the Board concludes that the March 2013 VA examination report in conjunction with private July 2013 PFT results are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's bilateral asbestos-induced pleural disease has been evaluated as noncompensable under the criteria of 38 C.F.R. § 4.97, DC 6833.  DCs 6825 through 6833 are rated under the General Rating Formula for Interstitial Lung Disease. 

The General Rating Formula for Interstitial Lung Disease provides that a rating of 10 percent is assigned for FVC of 75- to 80-percent predicted value, or for DLCO (SB) of 66- to 80-percent predicted value.  A rating of 30 percent is assigned for FVC of 65- to 74-percent predicted, or for DLCO (SB) of 56- to 65-percent predicted.  A rating of 60 percent is assigned for FVC of 50- to 64-percent predicted; or, DLCO (SB) of 40- to 55-percent predicted; or, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A rating of 100 percent is assigned for FVC less than 50 percent of predicted value; or, DLCO (SB) less than 40-percent predicted; or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or, cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.

Post-bronchodilator studies are required when PFTs are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96(d)(5).

As noted above, on July 2010 VA examination, PFT testing was completed; however, the results of such testing were not reported in terms of FVC percent predicted or DLCO (SB) percent predicted.  The examiner noted the quality of the testing was poor, but stated that the results were normal.  A CT scan of the chest revealed no evidence of asbestos related disease of the pleura.  The examiner noted there was no evidence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  

An August 2010 PFT completed by South Shore Pulmonary Medicine reflects pre-bronchodilator FVC results of 99.66 percent predicted and post-bronchodilator FVC results of 97.62 percent predicted.  DLCO (SB) results were 80.07 percent predicted.  

On March 2013 VA examination, the Veteran reported having an occasional cough productive of sputum and dyspnea upon walking one block.  He denied associated chest pain, pressure, or palpitation.  As noted above, a PFT was not completed because the Veteran refused it.  The VA examiner instead discussed the July 2010 PFT results and concluded that they were normal.

A July 2013 PFT from South Nassau Communities Hospital notes that FVC and DLCO results were within normal limits.  Pre-bronchodilator FVC results were 108 percent predicted and post-bronchodilator FVC results were 106 percent predicted.  DLCO results were 102 percent predicted both pre- and post-bronchodilator.  The physician noted the Veteran complained of dyspnea after exertion.  He concluded the PFT reflected mild to moderate restrictive pulmonary function impairment.

A July 2014 PFT from South Shore Pulmonary Medicine provides pre-bronchodilator FVC results of 88.53 percent predicted and post-bronchodilator FVC results of 98.94 percent predicted.  DLCO results were 79.32 percent predicted.  

In examining this evidence, the Board resolves any reasonable doubt in favor of the Veteran and finds that a higher 10 percent rating is warranted for the Veteran's bilateral asbestos-induced pleural disease.  The August 2010 PFT reflects a DLCO of 80 percent predicted and the July 2014 PFT shows a DLCO of 79 percent predicted.  These percentages meet the criteria for a 10 percent rating.  Although the July 2013 PFT from South Nassau Communities Hospital reflects a DLCO of 102 percent predicted and a post-bronchodilator FVC of 106 percent predicted, the Board resolves any reasonable doubt in the Veteran's favor and concludes that the evidence shows his bilateral asbestos-induced pleural disease has been manifested throughout the appeal period by a DLCO of 66- to 80-percent predicted.  

However, at no point does the evidence show an FVC of 65- to 74-percent predicted, or DLCO of 56- to 65-percent predicted.  Rather, the Veteran's measured values and findings are all less severe than required for a disability rating in excess of 10 percent.  There also is no evidence the Veteran has cor pulmonale or pulmonary hypertension, or that he requires outpatient oxygen therapy.  

The Board has considered the Veteran's lay statements that his bilateral asbestos-induced pleural disease is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his bilateral asbestos-induced pleural disease has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has considered whether any staged rating is appropriate.  The Board has resolved any reasonable doubt in the Veteran's favor and has found that evidence regarding the level of disability for bilateral asbestos-induced pleural disease has been consistent with the awarded 10 percent rating for the entire relevant time period here on appeal.  Accordingly, staged ratings are not warranted for bilateral asbestos-induced pleural disease.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether referral for an extraschedular rating for bilateral asbestos-induced pleural disease is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The schedular criteria take into account the resulting functional impairment caused by the disability, which in the Veteran's case is minimal.  Thus, the effects of the Veteran's bilateral asbestos-induced pleural disease disability have been fully considered and are contemplated in the rating schedule.  In short, there is no indication in the record that the average industrial impairment from the Veteran's bilateral asbestos-induced pleural disease would be in excess of that contemplated by the rating provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran is service-connected for bilateral asbestos-induced pleural disease and tinnitus.  The record shows that he is properly compensated for both of his service-connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of the other service-connected disabilities, acting with the disability the rating of which is on appeal, makes his disability picture an unusual or exceptional one.  Again, referral for extraschedular consideration is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board concludes that the evidence more nearly approximates findings warranting an initial 10 percent rating for bilateral asbestos-induced pleural disease throughout the appeal period.  A preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted.


ORDER

Entitlement to an initial 10 percent rating, but no higher, for bilateral asbestos-induced pleural disease is granted, subject to the regulations governing the payment of monetary awards.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


